Citation Nr: 1432519	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-38 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis B due to endoscopy procedure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2009.  In June 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was previously remanded in April 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his currently diagnosed hepatitis B is the result of the improper disinfection of endoscopic equipment used during his two colonoscopies at the VA Medical Center (VAMC) in Miami, Florida.  He asserts that compensation under 38 U.S.C.A. § 1151 is warranted.  

A March 2009 letter from the Miami VAMC informed the Veteran of his possible exposure to a potential health risk.  Specifically, the letter indicates that a section of tubing attached to endoscopic equipment was rinsed but not disinfected according to the manufacturer's recommendations between May 2004 and March 2009.  A second letter from the Miami VAMC, dated in May 2009, informed the Veteran that, after an exhaustive clinical review of his medical record by a dedicated and trained staff physician, it was determined that he was not exposed to the suspect section of tubing.  Corresponding VA treatment records, marked "Special Care Chart Review," and dated in April 2009, indicate that a physician and a registered nurse confirmed the type and serial numbers of the endoscopes used for the Veteran's November 2004 VA colonoscopy.  

However, Fargo VAMC treatment records show that March 2009, the Veteran reported that he had also undergone a colonoscopy in 2006.  In July 2009, it was reported that he had had a colonoscopy done at Miami VA in November 2004, and a repeat colonoscopy had been done in 2006 at the same facility.  In the prior remand, it was noted that there was no indication of a Special Care chart review was performed to determine what equipment was used for the Veteran's 2006 colonoscopy, although it was within the period of time that the suspect section of tubing was used, according to the March 2009 Miami VAMC letter.  

The case was remanded to determine whether this reported 2006 colonoscopy utilized the suspect equipment.  As pertinent here, the RO was directed to obtain copies of all outstanding VA treatment records from the Miami VAMC, and to undertake appropriate efforts to verify what equipment was used during the Veteran's 2006 colonoscopy at the Miami VAMC, including a Special Care chart review.  These actions were not accomplished.  

The RO requested a list of the equipment used during the Veteran's 2006 colonoscopy, including a special care chart review.  The only information received were the records pertaining to the 2004 colonoscopy and chart review.  There is a statement that the Miami VAMC had no medical records regarding a November 2006 colonoscopy.  Significantly, outstanding VA treatment records from the Miami VAMC were not obtained, and there is no indication that the 2006 colonoscopy was in November of that year.  The Board did not limit the records search to November 2006.  Given these factors, there was not substantial compliance with the April 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  

The evidence reflects that the Veteran is a very poor historian, and has provided conflicting statements regarding the onset of his hepatitis B.  Miami VAMC records dated from September to November, 2006, show that in October 2006, the Veteran reported having diagnosed with hepatitis B "last month."  A computerized problem list printed at that time noted hepatitis B diagnosed on June 5, 2006.  Because this would likely provide the most credible, probative evidence of the onset and history of hepatitis B, such records are essential to this decision, if available.  (While the AMC identified an April 2006 VA treatment record as the first notation of hepatitis B, the Board has not located such a record).  

The June 2006 diagnosis date is also largely consistent with an August 2007 Fargo VAMC treatment record, which noted that the Veteran stated that in about July 2006, he had been told of a suspicion of hepatitis B after donating plasma in Miami, and that work-up at the Miami VAMC had confirmed hepatitis B.  However, the Veteran has also provided other histories of the onset of hepatitis B.  In January 2008, when seen at the Nashville VAMC, the Veteran reported that he had been diagnosed with hepatitis B "many years ago."  At the Bronx VAMC in October 2008, it was observed that he was a "relatively poor historian and has trouble providing specific dates, but reports being diagnosed with "hepatitis" while living in Florida in the late 1990's."  The numerous medical records on file, including those compiled for the Social Security Administration (SSA), dated from 1988 through 1999, are devoid of any mention of a diagnosis of hepatitis, as are the records pertaining to the November 2004 colonoscopy.  

However, in April 2010, Fargo VAMC records show that he reportedly "apparently has had hepatitis from a previous colonoscopy at Miami."  The Veteran has continued to argue this event as the cause of his hepatitis B.  Therefore, it is essential that the Miami VAMC records be obtained, and, unless there is evidence clearly showing that he did NOT have a colonoscopy, or other endoscopic procedure, performed in 2006, or clearly showing a diagnosis of hepatitis B prior to the procedure, a special chart review must be accomplished to determine whether he may have been exposed to contaminated equipment.  The relevant time period is from August 2001, when the Veteran was released from prison, through December 2006.  





Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment at the Miami VAMC for the period from August 2001 through December 2006, to specifically include the following:
*  Records of all colonoscopies and other endoscopic procedures performed from May 2004 through December 2006, in particular, any such procedure performed at any time during 2006;
*  All records leading up to and resulting in the diagnosis of hepatitis B on June 5, 2006, as noted in the computerized problem list reported in October 2006.  
All attempts to obtain this information must be documented in the claims file.

2.  Thereafter, unless the evidence clearly shows that:
*  The Veteran did NOT undergo any colonoscopy, or other endoscopic procedure, at any time during 2006; or
*  The Veteran had a documented (i.e., not based on history alone) diagnosis of hepatitis B prior to any such 2006 procedure, 
the file must be referred to the Special Care Program, or other appropriate authority, for a Special Care chart review to determine whether he may have been exposed to the potentially contaminated endoscopic tubing equipment.  

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis B due to endoscopy procedure should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative.  After an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



